
	
		III
		Calendar No. 388
		112th CONGRESS
		2d Session
		S. RES. 435
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2012
			Mr. Casey (for himself
			 and Mr. Rubio) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			May 7, 2012
			Reported by Mr. Kerry,
			 with an amendment and an amendment to the preamble
			Strike out all after the resolving clause and
			 insert the part printed in italic
			Strike the preamble and insert the part printed in
			 italic
		
		RESOLUTION
		Calling for democratic change in Syria, and
		  for other purposes.
	
	
		Whereas the Republic of Syria is a
			 party to the International Covenant on Civil and Political Rights (ICCPR),
			 adopted at New York December 16, 1966, and the United Nations Convention
			 Against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment,
			 done at New York December 10, 1984, and voted in favor of the Universal
			 Declaration of Human Rights, adopted at Paris December 10, 1948;
		Whereas, since March 2011, the
			 Government of Syria has engaged in a sustained campaign of violence and gross
			 human rights violations against civilians in Syria, including the use of
			 weapons of war, torture, extrajudicial killings, arbitrary executions, sexual
			 violence, and interference with access to medical treatment;
		Whereas the United Nations
			 estimated that, as of April 16, 2012, at least 10,000 people had been killed in
			 Syria since the violence began in March 2011;
		Whereas, on August, 18, 2011,
			 President Barack Obama called upon President Bashar al Assad to step
			 aside;
		Whereas, in November 2011 and
			 February 2012, the United Nations Commission of Inquiry released reports
			 documenting gross human rights violations committed in Syria;
		Whereas the League of Arab States
			 deployed a team of international monitors to Syria on December 26, 2011;
		Whereas, on January 28, 2012, the
			 League of Arab States suspended its monitoring mission in Syria in response to
			 an escalation in violence;
		Whereas, on March 16, 2012, United
			 Nations and League of Arab States Special Envoy Kofi Annan presented a
			 six-point peace plan for Syria that called on the Government of Syria to, among
			 other things: commit to stop the fighting and urgently achieve a United
			 Nations-supervised cessation of violence; work with the Envoy in an inclusive
			 Syrian-led political process; cease military activity in and around civilian
			 population centers; ensure timely provision of humanitarian assistance; release
			 arbitrarily detained persons; ensure freedom of movement for journalists; and
			 respect the freedom of association and the right to demonstrate
			 peacefully;
		Whereas, on March 21, 2012, the
			 United Nations Security Council unanimously adopted a Presidential Statement
			 giving full support to the efforts of Joint Special Envoy Annan and calling on
			 the Government of Syria and the opposition in Syria to work in good faith to
			 fully and immediately implement Mr. Annan’s six point proposal;
		Whereas, on April 1, 2012, the
			 group Friends of the Syrian People met in Istanbul and announced measures to
			 increase the pressure on the Assad regime, provide greater humanitarian relief
			 to people in need, and support the Syrian opposition as it works toward an
			 inclusive democratic transition.
		Whereas, as of April 1, 2012, the
			 United States Government had pledged $25,000,000 in humanitarian assistance, as
			 well as non-lethal communications equipment, to activists inside Syria;
		Whereas, on April 5, 2012, the
			 United Nations Security Council adopted a Presidential Statement calling on the
			 Government of Syria to implement urgently and visibly its commitments to Mr.
			 Annan, including ceasing armed violence within 48 hours;
		Whereas, on April 14, 2012, the
			 United Nations Security Council adopted Resolution 2042, which authorized the
			 deployment of an advance team of United Nations military observers to monitor
			 adherence to a ceasefire in the country;
		Whereas the Governments of Turkey,
			 Jordan, Lebanon, and Iraq have provided refuge for tens of thousands of people
			 displaced by the violence in Syria; and
		Whereas the Governments of the
			 Russian Federation and the Islamic Republic of Iran continue to supply military
			 equipment to the Government of Syria notwithstanding that government’s violent
			 repression of demonstrators:
		Now, therefore, be it
		Whereas
			 the Republic of Syria is a party to the International Covenant on Civil and
			 Political Rights (ICCPR), adopted at New York December 16, 1966, and the United
			 Nations Convention Against Torture and other Cruel, Inhuman or Degrading
			 Treatment or Punishment, done at New York December 10, 1984, and voted in favor
			 of the Universal Declaration of Human Rights, adopted at Paris December 10,
			 1948;
		Whereas,
			 since March 2011, the Government of Syria has engaged in a sustained campaign
			 of violence and gross human rights violations against civilians in Syria,
			 including the use of weapons of war, torture, extrajudicial killings, arbitrary
			 executions, sexual violence, and interference with access to medical
			 treatment;
		Whereas
			 nongovernmental organizations and opposition groups estimate that, as of April
			 16, 2012, at least 10,000 people had been killed in Syria since the violence
			 began in March 2011;
		Whereas,
			 on August, 18, 2011, President Barack Obama called upon President Bashar al
			 Assad to step aside;
		Whereas,
			 in November 2011 and February 2012, the United Nations Commission of Inquiry
			 released reports documenting gross human rights violations committed in
			 Syria;
		Whereas
			 the League of Arab States deployed a team of international monitors to Syria on
			 December 26, 2011;
		Whereas,
			 on January 28, 2012, the League of Arab States suspended its monitoring mission
			 in Syria in response to an escalation in violence;
		Whereas,
			 on March 16, 2012, United Nations and League of Arab States Special Envoy Kofi
			 Annan presented a six-point peace plan for Syria that called on the Government
			 of Syria to, among other things: commit to stop the fighting and urgently
			 achieve a United Nations-supervised cessation of violence; work with the Envoy
			 in an inclusive Syrian-led political process; cease military activity in and
			 around civilian population centers; ensure timely provision of humanitarian
			 assistance; release arbitrarily detained persons; ensure freedom of movement
			 for journalists; and respect the freedom of association and the right to
			 demonstrate peacefully;
		Whereas,
			 on March 21, 2012, the United Nations Security Council unanimously adopted a
			 Presidential Statement giving full support to the efforts of Joint Special
			 Envoy Annan and calling on the Government of Syria and the opposition in Syria
			 to work in good faith to fully and immediately implement Mr. Annan’s six point
			 proposal;
		Whereas,
			 on April 1, 2012, the group Friends of the Syrian People met in Istanbul and
			 announced measures to increase the pressure on the Assad regime, provide
			 greater humanitarian relief to people in need, and support the Syrian
			 opposition as it works toward an inclusive democratic transition.
		Whereas,
			 as of April 20, 2012, the United States Government had pledged $33,000,000 in
			 humanitarian assistance, as well as non-lethal communications equipment, to
			 activists inside Syria;
		Whereas,
			 on April 5, 2012, the United Nations Security Council adopted a Presidential
			 Statement calling on the Government of Syria to implement urgently and visibly
			 its commitments to Mr. Annan, including ceasing armed violence within 48
			 hours;
		Whereas,
			 on April 14, 2012, the United Nations Security Council adopted Resolution 2042,
			 which authorized the deployment of an advance team of United Nations military
			 observers to monitor adherence to a ceasefire in the country;
		Whereas
			 the Governments of Turkey, Jordan, Lebanon, and Iraq have provided refuge for
			 tens of thousands of people displaced by the violence in Syria; and
		Whereas
			 the Governments of the Russian Federation and the Islamic Republic of Iran
			 continue to supply military equipment to the Government of Syria
			 notwithstanding that government’s violent repression of demonstrators: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)condemns Syrian
			 President Bashar al-Assad’s ongoing slaughter of his own people;
			(2)reaffirms that it
			 is the policy of the United States that the legitimate aspirations of the
			 Syrian people cannot be realized so long as Bashar al-Assad remains in power
			 and that he must step aside;
			(3)recognizes the
			 efforts of the United Nations and the League of Arab States to establish a
			 ceasefire in Syria and to deploy international personnel to observe adherence
			 by the Government of Syria to Special Envoy Kofi Annan’s six-point peace plan
			 to bring an end to violence and human rights violations and as a first step
			 toward a full democratic transition in Syria;
			(4)urges robust
			 support for the United Nations-administered Emergency Response Fund to ensure
			 the sustained provision of humanitarian and emergency medical support for the
			 population of Syria affected by the conflict;
			(5)urges the
			 continued provision of adequate humanitarian assistance to displaced Syrians
			 currently located in Turkey, Jordan, Lebanon, and Iraq;
			(6)calls on the
			 President to engage with the League of Arab States, the European Union, and the
			 Government of the Republic of Turkey to explore options to protect civilians in
			 Syria;
			(7)demands that the
			 Government of Syria allow additional United Nations personnel into the country,
			 with complete freedom of movement, and take necessary measures to ensure their
			 safety in Syria so that they may observe the ceasefire and the adherence by the
			 Government of Syria to the United Nation six-point peace plan;
			(8)urges the Syrian
			 opposition to renew its commitment to a democratic and inclusive society in the
			 post-Assad era based on the rule of law, commitment to universal human rights
			 for all of its people, and protections for religious and ethnic
			 minorities;
			(9)calls upon the
			 League of Arab States, the United Nations, the Friends of the Syrian People,
			 and other interested international bodies to continue to exert maximum
			 diplomatic pressure for Assad to step aside and for a political transition in
			 Syria;
			(10)urges the Friends
			 of the Syrian People to renew efforts to incentivize the enhanced cohesion of
			 democratically oriented organizations in Syria, and to encourage these groups
			 to make clear their intention to represent and protect the interests of all
			 Syrians;
			(11)calls upon the
			 President to continue to provide support, including communications equipment to
			 organizations in Syria that are representative of the people of Syria, make
			 demonstrable efforts to protect human rights and religious freedom, reject
			 terrorism, cooperate with international counterterrorism and nonproliferation
			 efforts, and abstain from destabilizing neighboring countries;
			(12)urges the
			 President to develop a plan to identify weapons stockpiles and prevent the
			 proliferation of conventional, biological, chemical, and other types of weapons
			 in Syria; and
			(13)strongly condemns
			 the Governments of the Russian Federation and the Islamic Republic of Iran for
			 providing military and security equipment to the Government of Syria, which has
			 been used to repress peaceful demonstrations and commit mass atrocities against
			 unarmed civilian populations in Syria.
			
	
		That the Senate—
			(1)condemns Syrian President
			 Bashar al-Assad’s ongoing atrocities against his own people;
			(2)reaffirms that it is the
			 policy of the United States that the legitimate aspirations of the Syrian
			 people cannot be realized so long as Bashar al-Assad remains in power and that
			 he must step aside and that Syria must transition to a just, representative,
			 and inclusive government selected by the people of Syria;
			(3)recognizes the efforts of
			 the United Nations and the League of Arab States to negotiate and establish a
			 cessation of armed violence in Syria and to deploy international personnel to
			 observe adherence by the Government of Syria to a cessation of armed violence
			 agreement as a first step toward full implementation of the United Nations
			 supported six-point plan culminating in a full transition to a representative
			 and inclusive government;
			(4)urges robust support for
			 the United Nations-administered Emergency Response Fund to ensure the sustained
			 provision of humanitarian and emergency medical support for the population of
			 Syria affected by the conflict;
			(5)urges the continued
			 provision of adequate humanitarian assistance to displaced Syrians currently
			 located in Turkey, Jordan, Lebanon, and Iraq;
			(6)calls on the President to
			 continue to engage with the League of Arab States, the European Union, and the
			 Government of the Republic of Turkey to discuss all options to protect
			 civilians in Syria;
			(7)demands that the
			 Government of Syria allow additional United Nations personnel into the country,
			 with complete freedom of movement, and take necessary measures to ensure their
			 safety in Syria so that they may observe the ceasefire and the adherence by the
			 Government of Syria to the United Nations supported six-point plan;
			(8)demands that the
			 Government of Syria immediately allow humanitarian relief organizations,
			 medical workers, and independent and foreign news media to operate freely
			 inside the borders of Syria;
			(9)urges the Syrian
			 opposition to renew its commitment to a representative government and inclusive
			 society based on the rule of law, commitment to universal human rights for all
			 of its people, and protections for religious and ethnic minorities;
			(10)calls upon the League of
			 Arab States, the United Nations, the Friends of the Syrian People, and other
			 interested international bodies to continue to exert maximum diplomatic
			 pressure for Assad to step aside and for a political transition in
			 Syria;
			(11)urges the Friends of the
			 Syrian People to renew efforts to promote cohesion of democratically oriented
			 organizations in Syria, and to encourage these groups to make clear their
			 intention to represent and protect the interests of all Syrians;
			(12)supports the efforts of
			 the President to continue to provide non-lethal support, including
			 communications equipment to organizations in Syria that: are representative of
			 the people of Syria, make demonstrable efforts to protect human rights and
			 religious freedom, reject terrorism, cooperate with international
			 counterterrorism and nonproliferation efforts, and abstain from destabilizing
			 neighboring countries;
			(13)urges the President to
			 accelerate efforts with partners from the League of Arab States, the United
			 Nations, the European Union, the Friends of the Syrian People, and other
			 interested international bodies to develop a plan to identify weapons
			 stockpiles and prevent the proliferation of conventional, biological, chemical,
			 and other types of weapons in Syria;
			(14)supports the actions of
			 the European Union to impose a ban on the sale of luxury goods and products to
			 Syria in an effort aimed at the Assad family and loyal supporters of Bashar
			 al-Assad due to the Government of Syria’s continuing violence against the
			 people of Syria in spite of the ceasefire agreements;
			(15)condemns Syrian
			 President Bashar al-Assad’s continued failure to uphold his March 25, 2012,
			 commitment to the six point plan outlined by Joint Special Envoy Kofi Annan and
			 failed compliance with United Nations Security Council Resolution 2042
			 (2012);
			(16)strongly condemns the
			 Governments of the Russian Federation and the Islamic Republic of Iran for
			 providing military and security equipment to the Government of Syria, which has
			 been used to repress peaceful demonstrations and commit mass atrocities against
			 unarmed civilian populations in Syria; and
			(17)strongly urges all
			 Governments, including those that have provided military and security equipment
			 to the Government of Syria in the past, including the Republic of Belarus and
			 the Democratic People’s Republic of Korea, to refrain from providing any
			 additional military or security assistance to the Government of Syria.
			
	
		May 7, 2012
		Reported with an amendment and an amendment to the
		  preamble
	
